                            Case 2:19-cv-01463-MPK Document 2 Filed 11/12/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                              UNITED STATES DISTRICT COURT
                                                                                        for the
                                                                 Western District
                                                                __________        of Pennsylvania
                                                                            District of __________

       ADAM HEASTER, Individually and for Others                                           )
                Similarly Situated                                                         )
                                                                                           )
                                                                                           )
                                   Plaintiff(s)                                            )
                                                                                           )
                                        v.                                                           Civil Action No. 19-1463
                                                                                           )
                         EQT CORPORATION                                                   )
                                                                                           )
                                                                                           )
                                                                                           )
                                 Defendant(s)                                              )

                                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) EQT Corporation
                                                  By and through its registered agent:
                                                  CT Corporation System
                                                  600 North 2nd Street, Suite 401
                                                  Harrisburg, Pennsylvania 17101



             A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Michael A. Josephson
                                                  Andrew W. Dunlap
                                                  Josephson Dunlap
                                                  11 Greenway Plaza, Suite 3050
                                                  Houston, Texas 77046


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                                                           &/(5.2)&2857
                                                                                                          CLERK  OF COURT


Date:
11/12/2019                                                                                                  MarissaSignature
                                                                                                                    A. Olean of Clerk or Deputy Clerk
'DWH6LJQDWXUHRI&OHUNRU'HSXW\&OHUN
                        Case 2:19-cv-01463-MPK Document 2 Filed 11/12/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-1463

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
